DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 15/807,431 filed on 11/09/2021.  Claims 1-7 and 9-20 are pending in the case.  Claims 1, 4, 12, 14 and 18 have been amended. Claims 1, 12 and 18 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Shriver (US Patent No. US 10460023 B1), referred to as Shriver herein.
Zhang et al. (US Patent Application Publication US 20170031654 A1), referred to as Zhang herein.
Kumar et al. (US Patent Application Publication US 20180196784 A1) referred to as Kumar herein.
Mahapatra et al. (US Patent Application Publication US 20180130496 A1), referred to as Mahapatra herein.
Fan et al., US 20130097177 A1 et al. (US Patent Application Publication US 20180130496 A1), referred to as Fan herein.
Fleischer et al. (US Patent No. US 7743331 B1), referred to as Fleischer herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 10-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shriver in view of Zhang and Kumar.
Regarding independent claim 1, Shriver teaches “A method for generating presentation slides with distilled content (Examiner notes that “distilled” content defined in the specification as extracted or lesser amount of content, at para. [0025]. Shriver discloses a portion of content a sentence or phrase highlighted by a user for emphasis and presentation as described in Shriver, at column 18, lines 16-17.), comprising: 
providing a user interface (UI) for presentation to a user, the UI displaying a data file having a plurality of portions of content, and a slide generation UI element allowing the user to request slide generation using the data file as source material (id. at column 21, lines 20-29, providing user interface displaying pdf document pages and annotations as depicted as numeral 806 in FIG. 8 to a user, the user interface displaying PDF document file having a plurality of annotations, and an interactive button allowing the user to request slide generation using the PDF document as source material.); 
receiving, via the UI, a user selection of the slide generation UI element; 
receiving, via the UI, an indication of a user selection of a first portion of content of the plurality of portions of content (id. at column 4, lines 21-23, permit users to simply annotate a PDF document using Adobe Acrobat Pro or Adobe Acrobat Reader or other programs which can annotate PDF documents.); 
identifying a plurality of logical breakpoints in the first portion of content based on, at least one of a format or size of a plurality of content items of the first portion of content (Examiner notes that a user selection to the content in the original specification discloses only single selection of the content by the user, and does not disclose consecutive selection of different portion of content by the user. Therefore, the examiner interprets the first portion of content as a portion of content and the second portion of content is interpreted as just another portion of content selected by the user in another time. The logical breakpoints are not clearly defined in the specification, however, ; 
determining, based on the identified plurality of logical breakpoints, a set of slides to be included in a slide presentation (Shriver, at column 14, lines 14-23, creating presentation slides based retrieve a set of programmed spatial slide presentation rules that manage spatial relationship between slide elements and for slide elements within a slide; and automatically produce a new presentation slide for the annotation set by automatically establishing a corresponding relationship between the annotation set and one of the slide elements and simultaneously defining a spatial size and position for each of the ; 
identifying a layout template for each of the set of slides based on content of the plurality of content items of the first portion of content (Shriver, at column 21, lines 46-58, identifies or receives a template that defines slide elements and related properties such as the layout of the slide elements for creating new slides. For example, the template can define static artwork or dynamic artwork and their arrangement on a slide.); …
and generating the set of slides based on each identified layout template and the presentation visualization item, the presentation visualization item having a format comprising at least one of a list, a data chart, a data table, or an image (Shriver, at column 26, lines 42 to column 27, line 28, describes the application generates a set of slides based on template and selected content or information in annotation sets including an image.).”
However, Shriver does not explicitly teach “distilling a plurality of content items of the first portion of content into one or more distilled content items to generate a presentation visualization item, wherein the one or more distilled content items include a subset of the plurality of content items of the first portion of content;”
Zhang is in the same field of gather, rank, categorize, and perform other processing of various types of content (Zhang, at ¶ [0003]) that an article selected from different sources (id. at ¶ [0044]), then summarize the selected article into one or more content items in detailed pages to generate a listing of one or more content items based on the one or more distilled content items as depicted at numeral 736 of Fig. 7C and as 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Shriver’s method with distilling the selected content into one or more distilled content items to generate a listing of news article based on the one or more distilled content items, wherein each of the one or more distilled content items include a subset of the selected article as taught by Zhang because it helps provide users with a single concise article that contains high-quality content items selected from among a potentially vast number of disparate sources (Zhang, at ¶ [0003]).
However, Shriver in view of Zhang does not explicitly teach “, and wherein the subset of content items is obtained using a machine learning model that is trained using (i) training inputs including a set of training files and (ii) corresponding target outputs including summaries for the training files, each of the summaries comprising a respective format”. Examiner interprets summaries as directs the one or more distilled content items which mentioned previously.
Kumar is in the same field of generation of a slide-based visual presentation (Kumar, at Abstract) that a theme comprises a theme, topic and sub-topic, the theme determined based on processing operations that apply a trained model to evaluate a query that comprises a specified topic and/or sub-topic, the trained model evaluate additional information which comprises selection of slide content suggestions, evaluation of content retrieved from a data fetch component, additional data provided in a query received through a UI of an exemplary visual presentation service, user profile id. at ¶ [0032]), while type of the content includes files/documents as described at id. at ¶ [0028], and the output slides includes a respective format such as list and images as depicted as slide 2 in FIG. 3C.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Shriver in view of Zhang’s method with training input includes a set of files and output subset of the content in the files as taught by Kumar because it would help a user to complete a task optimally (Kumar, at ¶ [0013]).

Regarding claim 2, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. Examiner notes that limitations of claim 2 are simply repeating of the user selection of another portion of content and following substantially similar processing steps with claim 1, therefore, claim 2 is similarly rejected.

Regarding claim 3, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. Shriver further teaches “wherein distilling the plurality of content items of the first portion of content into the one or more distilled content items comprises applying one or more rules to the first portion of content, wherein the one or more rules define which content items of the first portion of content to use as the one or more distilled content items based on a type of the first portion of content in the data file (Shriver, at column 12, lines 24-37, teaches the slide creation application can define a set of software object classes with each class defining a type of slide element, and the software classes are used to generate objects, 

Regarding claim 7, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. Shriver further teaches “wherein distilling the plurality of content items of the first portion of content into the one or more distilled content items comprises: extracting an image from the first portion of content as a distilled content item, wherein the presentation visualization item comprises the image (Shriver, at column 17, lines 13-40, extracting an image excerpt or a document portion from a source file, and presenting the image excerpt or the document portion in highlighted fashion to a viewer looking at a slide.).”

Regarding claim 10, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. Shriver further teaches “wherein the data file comprises at least one of a text document, a database file, a spreadsheet, a data table, a video file, or an image file (Shriver, at column 17, lines 15-16, teaches a source file comprises a PDF document having a text or an image).”

Regarding claim 11, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. Shriver further teaches “further comprising: setting text of a parent header in the data file as a title for the respective layout template of the slide; and setting the one or more distilled content items including text associated with the parent header as a body for the layout template (Shriver, at column 5, lines 21-28, teaches slide contains title, annotation and heading in a template includes the text in corresponding slide elements, while customized conversations involve identifying a code in the user annotations that informs the conversion process that the related text includes title, and add emphasis to an associate title, and text in the user annotations located in the source document added as a comment within a "comment bubble" added over a document page as described at column 5, lines 53-60.).”
Independent claim 12 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 1, and is therefore similarly rejected.
Claim 13 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 3, and is therefore similarly rejected.
Claim 17 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 7, and is therefore similarly rejected.
Independent claim 18 is directed towards a system equivalent to a method found in claim 1, and is therefore similarly rejected.

Claim 4-5, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shriver in view of Zhang and Kumar as applied to claim 1 above, and further in view of Mahapatra.
Regarding claim 4, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. However, Shriver in view of Zhang and Kumar does not explicitly teach “wherein distilling the plurality of content items of the first portion of content into the one or more distilled content items comprises applying the first portion of content as input to the machine learning model that is trained to produce the one or more distilled content items as an output.”
Mahapatra is in the same field of auto-generation of visual summary (Mahapatra, at Abstract) that summarize content comprises applying a rough sketch of the images drawn by a user as input, and it is trained beforehand to produce similar images be shown as options for the user to select from (id. at ¶¶ [0112] and [0134]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Shriver in view of Zhang and Kumar’s method of generating presentation pages with applying content as input to a multiclass neural network that is trained to produce similar images as a output as taught by Mahapatra, because it would make the visual vocabulary of the user may be augmented, nudging them to draw richer visual notes (Mahapatra, at ¶ [0134]).
Claim 14 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 4, and is therefore similarly rejected.
Regarding claim 5, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. However, Shriver in view of Zhang and Kumar does not explicitly teach “wherein distilling the plurality of content items of the first portion of content into the one or more distilled content items comprises: extracting text including a first set of sentences from the first portion of content; and summarizing the first set of sentences into a second set of sentences as a distilled content item that includes fewer sentences than the first set of sentences, wherein the generated presentation visualization item comprises the list that is based on the second set of sentences.”
Mahapatra is in the same field of auto-generation of visual summary (Mahapatra, at Abstract) that applying the rules of the rule database for each of the assets of the source article, wherein the rule is the portion of the content, the first H1 tag in an HTML document as the title of the article based on a type of the content is an H1 tag, and then extract the title (id. at ¶ [0024]), identifying sketch cell titles and keywords based on the identified one or more key phrases in the determined one or more segments (id. at ¶¶ [0065]-[0066]), generates a sketch notes-based visual summary by assigning generated sketch cell keywords to corresponding sketch cells, in accordance with a sketch cell title phrase (id. at ¶ [0070]) as depicted at FIG. 6 as a list of notes, and additionally, Mahapatra teaches displaying sketch element component library such as Microsoft Smart Art® for the list (id. at ¶ [0132]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Shriver in view of Zhang and Kumar’s method for generating presentation pages with extracting title of the source article and summarizing one or more key phrases into sketch cell titles and keywords, generate a sketch notes-based visual summary by assigning generated sketch cell keywords to corresponding sketch cells as a list, in accordance with a sketch cell title phrase as taught by Mahapatra because people who have not attended the talk may not carry forward much elaborate meaning from the sketch-notes (Mahapatra, at ¶ [0003]).
Claim 15 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 5, and is therefore similarly rejected.
Claim 19 is directed towards a system equivalent to a method found in claim 5, and is therefore similarly rejected.

Claims 6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shriver in view of Zhang and Kumar as applied to claim 1 above, and further in view of Fan.
Regarding claim 6, Shriver in view of Zhang and Kumar teaches all the limitation of independent claim 1. However, Shriver in view of Zhang and Kumar does not explicitly teach “wherein distilling the plurality of content items of the first portion of content into the one or more distilled content items comprises: extracting a data table from the first portion of content; and selecting a range of data from the data table as a distilled content item, wherein the generated presentation visualization item comprises the data chart that is based on the range of data.”
Fan is in the same field of creating a visual representation of a set of data (Fan, at Abstract) that extracting a data table from the user dataset in a workbook (id. at ¶ [0047], and depicted as numeral 510-520 in FIG. 5), selecting a range of data from the data table as depicted at FIG. 9, and generating chart recommendation based on the selected dataset as depicted at FIG. 12a-c.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Shriver in view of Zhang and Kumar’s method for generating presentation pages with summarized content by extracting a data table from the content, selecting a range of data from the data table, and generating a data chart based on the range of data as taught by Fan, because data has been collected and 
Claim 16 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 6, and is therefore similarly rejected.
Claim 20 is directed towards a system equivalent to a method found in claim 6, and is therefore similarly rejected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shriver in view of Zhang and Kumar as applied to claim 1 above, and further in view of Fleischer.
Regarding claim 9, Shriver in view of Zhang teaches all the limitation of independent claim 1. However, Shriver in view of Zhang and Kumar does not explicitly teach “further comprising: 
receiving an interaction with the slide; and
using the interaction for a heuristic rule to be applied to subsequent slide generation.” Examiner notes that limitation described in claim 9 found at para. [0052] of instant specification as creating new rules for defining heuristics about how to generate subsequent slides for the particular user.
Fleischer is in the same field of endeavor about displaying a set of content slides on a graphical user interface (Fleischer, at Abstract) that user can define a navigation path by receiving selection from each user for navigation path that is graphically displayed that links this source slide to a destination slide (id. at column 7, lines 38-59).


Response to Arguments/Remarks
Applicants’ amendments to claims 1, 12 and 18 has been fully considered and is persuasive.  The 35 U.S.C. § 112(a) rejection of the claims 1-7 and 9-20 are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144